     Case 1:17-cr-00090-DAD-SKO Document 101 Filed 03/22/21 Page 1 of 2


 1   LAW OFFICE OF JAY A. NELSON
     JAY A. NELSON, CA Bar No. 258431
 2   637 SW Keck Drive, No. 415
 3   McMinnville, OR 97128
     Telephone: 503.857.0873
 4
     Attorney for Defendant/Appellant
 5   MARCELA HEREDIA
 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
      UNITED STATES OF AMERICA,               USDC No. 1:17-cr-00090-DAD-SKO-1
10                                            USCA No. 20-10416
                       Plaintiff/Appellee,
11
                                              STIPULATION GRANTING APPELLATE
12           v.                               COUNSEL ACCESS TO SEALED
                                              RECORDS; ORDER
13    MARCELA HEREDIA,

14                     Defendant/Appellant.

15

16

17

18

19

20

21

22

23

24

25

26
                                              1       UNSEALING STIPULATION AND
27                                                             [PROPOSED] ORDER

28
     Case 1:17-cr-00090-DAD-SKO Document 101 Filed 03/22/21 Page 2 of 2


 1          IT IS HEREBY STIPULATED, by and between the undersigned, subject to the approval
 2   of the Court, that the following materials, which are currently under seal in whole or in part, shall
 3
     be unsealed for the limited purpose of providing them to Defendant/Appellant Marcela Heredia’s
 4
     appellate counsel of record, Jay A. Nelson, and for no other purpose, by the clerk of the court
 5
     and/or court reporter in the above-captioned case:
 6

 7      •   Sealed portions of reporter’s transcript dated December 11, 2019 (trial day one).

 8          IT IS FURTHER STIPULATED that the foregoing materials shall be unsealed only for

 9   the limited purpose of providing them to attorney Jay A. Nelson, that these materials shall remain
10
     sealed for all other purposes, including from the public, and that any submission of these
11
     materials to the Court of Appeals shall be made under seal absent further Court order.
12
            IT IS SO STIPULATED.
13
     DATED: March 19, 2021                         /s/ Jay A. Nelson
14
                                                   JAY A. NELSON
15                                                 Attorney for Marcela Heredia

16   DATED: March 19, 2021                         /s/ Laura D. Withers
                                                   LAURA D. WITHERS
17                                                 Assistant United States Attorney
18

19
     IT IS SO ORDERED.
20
        Dated:     March 19, 2021
21
                                                          UNITED STATES DISTRICT JUDGE
22

23

24

25

26
                                                        2           UNSEALING STIPULATION AND
27                                                                           [PROPOSED] ORDER

28
